UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7038


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:10-cr-00941-RBH-1)


Submitted: February 19, 2021                                   Decided: February 25, 2021


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hakim Abdulah Rashid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hakim Abdulah Rashid appeals the district court’s order denying, without

prejudice, * Rashid’s motion for compassionate release, pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-391,

§ 603(b)(1), 132 Stat. 5194, 5239, in light of the COVID-19 pandemic. We have reviewed

the record and find no reversible error. Accordingly, we affirm the district court’s order.

See United States v. Rashid, No. 4:10-cr-00941-RBH-1 (D.S.C. June 26, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




       *
          Although the district court denied the motion without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).



                                            2